 In the Matter of LONE STAR BAG AND BAGGING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. C-379 and R-538.-Decided July 13, 1938Bu)-lapBag Manufacturing Industry-Notice and Hearing:lack of 5-daynotice for filing answer, and fact that copies of charge were not affixed tocomplaint, held nonprejudicial technicalirregularities-Interference, Restraint,and Coercion:expressed opposition to labor organization-Company-Dom-inated Union:domination of and interference with formation and administration ;support ; urging employees to join ; solicitation of membership and other ac-tivities on company time and property ; disestablished, as agency for collectivebargaining-Check-Off: agreement for, with company-dominated union ; em-ployer ordered to reimburse employees for amounts deducted from wages asdues for company-dominatedunion-Discrimination:discharges, for unionmembership and activities ; lay-offs, for union membership ; refusal to re-employ, for union membership; charges of, not sustained as to four persons-Condition of Employment:membership in company-dominatedunion-Rein-statement Ordered-Back Pay:awarded ; union unemployment benefit pay-ments not to be deductedfrom-Investigation of Representatives:controversyconcerning representation of employees : majority status disputed by employer-Unit Appropriate for Collective Bargaining:all employees, exclusive of clerks,office help, foremen and supervisors, salesmen, and truck drivers ; stipulationasto-Election Ordered:date of, to be determined in future ; company-dom-inated union excluded from ballot.Mr. Earl R. Cross,for the Board.Mr. R. F. Peden,of Houston, Tex., for the Employees Union.Mr. Chas. A. Perlitz, Jr.,andMr. Harry Dow,ofHouston, Tex.,for the respondent.Mandell cC Coombs,byMr. Arthur Mandellof Houston, Tex., forthe T. W. O. C.Air.Melvin S. Frazier,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the T. W. O. C., the NationalS N. L R. B., No. 30.2440 DECISIONS AND ORDERS245Labor Relations Board, herein called the Board, by Edwin A. Elliott,Regional Director for the Sixteenth Region (Fort Worth, Texas)issued its complaint, dated August 12, 1937, against Lone Star Bagand Bagging Company, Houston, Texas, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (1), (2),and (3) and Section-2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint and noticeof hearing were duly served upon the respondent, the T. W. O. C.,and the Employees' Union of Lone Star Bag and Bagging Com-pany, herein called the Employees Union.The respondent filed amotion to dismiss the complaint on the grounds that (1) the Boardwas without jurisdiction over the respondent, and (2) the complaintwas defective.'The Trial Examiner reserved ruling on this motion,but subsequently denied it.His ruling is hereby affirmed.Subject to a reservation of its legal rights, the respondent filed ananswer in which it denied that it had committed any of the unfairlabor practices alleged in the complaint.The Employees Union, pursuant to authority granted by theRegional Director, intervened and filed a pleading in the nature of ananswer in which it denied that the respondent had dominated orinterfered with its formation or administration or had contributedsupport to it.On or about July 30, 1937, the T. W. O. C. filed a petition withthe Regional Director alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On August 17, 1937, the Boarddirected the Regional Director to conduct an investigation and pro.vide for an appropriate hearing on the question concerning represen-tation and, pursuant to Article III, Section 10 (c) (2), and ArticleII, Section 37 (b), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered the consolidation of thecomplaint and representation cases for purposes of hearing.A noticeof hearing in the representation proceedings was issued on August'The respondent contended that the complaint was defective because(1) the notice ofhearing issued and dated August 12, 1937, was actually served by registered mail on therespondent on August 16, 1937, and required that an answer be filed by August 19, 1937,which was less than the 5 days' notice provided by the Board'sRules and Regulations, and(2) the complaint did not have a copy of the original charges and the last two pages ofthe three-page amended charges attached thereto as provided in the Board'sRules andRegulations.As to the first contention, the respondent actually filed its answer by August 19, 1937,and under the Board's Rules and Regulations,if it had been necessary,could have movedfor an extension of time to answer,which it did not doAs to the second contention,the issues were based upon the allegations of the complaint rather than those of theoriginal and amended charges.We conclude that the respondent was in no way prej-udiced bythe technical irregularities upon which the motion to dismiss was predicated. 246NATIONAL LABOR RELATIONS BOARD19, 1937, and was duly served upon the T. W. O. C., the respondentand the Employees Union.Pursuant to notice, a hearing on the consolidated cases was heldin Houston, Texas, on August 26, 1937, through September 13, 1937,beforeWilliam Griffin, the Trial Examiner duly designated by theBoard.All parties were represented by counsel and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing upon the issues.At the opening of the hearing counsel for the Board, over the re-spondent's objection, moved to amend the complaint by correctingthe names of three of the persons alleged in the complaint to havebeen discriminatorily discharged and' by adding six new allegedlydiscriminatory discharges.The Trial Examiner reserved ruling onthe amendment but allowed it in his Intermediate Report after bothparties had been permitted to introduce evidence on the issues raisedby the amendment.During the course of the hearing and in theIntermediate Report the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.Wehave reviewed all such rulings and find that no prejudicial errorswere committed.The rulings are hereby affirmed.On January 17, 1938, an Intermediate Report was filed by theTrial Examiner in which lie found that the respondent had engagedin and was engaging in unfair labor practices within the meaning ofSection 8 (1), (2), and (3) of the Act as alleged in the complaint,as amended.Exceptions to the Intermediate Report were filed bythe respondent.Thereafter the respondent requested oral argument.Pursuant to this request, upon due notice to all parties, oral argu-ment was set for May 31, 1938, at Washington, D. C.None of theparties appeared, but in lieu thereof the respondent submitted a letter,dated May 28, 1938, restating its exceptions and arguments in supportthereof.We have considered the exceptions and find them to bewithout merit.The respondent has requested that the case be reopened to enableit to introduce additional evidence to show the reinstatement, subse-quent to the hearing, of certain of the discharged employees namedin the complaint.Such evidence, if included in the record, wouldnot be material to the issues and would in no way alter our decision.The request is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSThe respondent, a corporation organized under the laws of Texaswith its office and plant in Houston, Texas, is engaged in the manu- DECISIONS AND ORDERS247facture of new bags, renovation of second-hand bags,the manufac-ture of burlap covering for cotton bales, and in the sale of iron tiesfor use in cotton baling.The new bags are made from burlap, over 90 per cent of whichcomes from India and European countries.Second-hand bags, whichare used to make the burlap covers for cotton bales or are renovatedand resold,come not only from Texas but also from California,New York, Cuba,European countries,and Canada.The materialstomake the patches used on the second-hand bagscome wholly fromCanada, European countries,and Japan.The iron ties are manu-factured in States other than the State of Texas.The respondent'stotal sales for the calendar year 1936 amounted to approximately$2,070,000 of which amount approximately $495,000 represented salesand shipments to customers outside of Texas.The number of employees fluctuates between 150 and 270, depend-ing upon the supply of raw materials,demand for the respondent'sproducts,and the season of the year.On June 2, 1937, the re-spondent had approximately 241 and on August 27,1937, approxi-mately 248 production employees.II.THE LABOR ORGANIZATIONS INVOLVEDTextileWorkersOrganizing Committee is a labor organizationaffiliated with the Committee for. Industrial Organization.It admitstomembership all employees of the respondent except truck drivers,clerks, foremen,and supervisory employees.Employees'Union of Lone Star Bag and Bagging Company is alabor organization without outside affiliation.It admits to member-ship all employees of the respondent except executives,foremen, andother employees who "hire and fire."III.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercion,and the Employees UnionIn February or March 1937 Lucille Allison, Beulah Kindahl, andthree or four otheremployeesdiscussedamong themselvesthe possi-bility offorming a labor organization.No actionwas taken at thetime, accordingto Lucille Allison, because BeulahKindahl laid offwork and becausethe fundsnecessaryto organizewere not available.Feld, presidentof the respondent, admitted that he heard of thisincipientemployeeorganization movement andthat he issuedinstruc-tions to his foremento discourage union activity and instructed theforemen to"keep thisplace cleanof union activity of any kind."Feld attributedthe termination of this movement to his instructions.In Aprilanother group of employees, led byMargaret Florez, an 248NATIONAL LABOR RELATIONS BOARDemployee who was dissatisfied with her wage of $1 per day for a9-hour day, became interested in forming an organization of em-ployees for collective bargaining.This group conferred with officersof Oil Workers Local 227, a C. I. O. affiliate, to obtain informationand assistance in organizing the respondent's, employees.Throughthe efforts of Oil Workers Local 227, R. R. Tisdale, an organizer forthe- T.W. O. C. appeared in Houston on or about May 15, 1937.Floret and Josephine Finnell, another employee, met with Tisdaleshortly after he arrived and undertook to persuade some of theirfellow workers to visit Tisdale.About May 18, 1937, Feld saw Florez, Finnell, and several otherunidentified girls soliciting membership in the plant and issuedorders that it must be stopped.On May 21 Florez was discharged.The discharge of Florez did not dissuade Finnell from her activitiesand she persisted in her efforts to persuade employees to visit Tisdale.Mainly through the efforts of Finnell and Florez, who after herdischarge was temporarily engaged to assist the T. W. O. C., a num-ber of employees were induced to visit Tisdale and by June 1approximately 35 employees had joined the T. W. O. C.On the morning of June 2 Allison revived her dormant interestin labor organizations and, without funds or the services of Kindahl,decided to see if an inside union could be formed. She enlisted theassistance of a floorlady and three or four other employees.Theyvisited the employees at their machines or called them into the restrooms and urged them to join an "inside union."During the morning of June 2 Tony Barraso, foreman of the bag-ging department, met with a group of employees in a dressing room.Barraso testified that some of the employees had come to him andasked him which union they should join, that he told them he couldnot decide for them but as there was so much noise from the ma-chines it was suggested they go into the rest room, that pursuantto such suggestion they went into the rest room, and that he toldthem that he did not care which union they joined but that he wantedthem to get back to work. Several `other witnesses testified, however,that when Barraso came into the dressing room he asked which ofthe girls present were members of the Union, meaning the T. W. O. C.,and that when the members answered, Barraso told them that he didnot care which union they belonged to but that he did not wantto talk to them.Thereupon the T. W. O. C. members left the room.There is credible testimony to the effect that after the T. W. O. C.members left Barraso told the remaining employees that he wantedto form a union of his own. In any event it is clear that at the con-clusion of Barraso's talk two of the employees began to solicit thesignatures of the other employees. DECISIONS AND ORDERS249During the morning of June 2, Florez telephoned Tisdale andtold him that she had learned that the respondent was attemptingto force the employees to join a company union. Tisdale immediatelywent to the plant and during the noon hour he and his assistantssolicited membership for the T. W. 0. C. in front of the plant. R. C.Fuller, another of the respondent's foremen, was present and, afterlistening for a few minutes to the speeches of the T. W. 0. C.organizers, injected himself into the proceedings and becameinvolved in a brief argument with one of the T. W. 0. C. organ-izers.Fuller then turned and told the employees present that ifthey "wanted to go with the outsiders, to go ahead and let the out-siders give (them) their bread and butter."A few minutes later,as the bell rang and the employees were returning to work, he toldone of the employees he had seen sign a T. W. 0. C. card, "I seeyou are coming back for your bread and butter."During the same noon hour Raymond Joachim, the other foreman,was busy in another quarter.At the request of some of the em-ployees Joachim made a speech during the lunch hour in a boxcarwhich was standing on the railroad siding on the opposite side ofthe plant from the T. W. 0. C. organizers. The testimony regard-ing what was said and what was done in the boxcar is conflicting.Several witnesses testified that Joachim told them that it would bebest to form "an inside union because that was Mr. Feld's idea, thatMr. Feld did not want any outsider to come in and interfere." Sev-eralwitnesses also testified that Joachim had brought a piece ofpaper with him and at his request some of the employees began tosign it.Another witness, who could speak both English and Spanish,testified that at the conclusion of Joachim's speech, he asked one ofthe employees to translate it into Spanish and that the translatorincorrectly told the employees that Joachim had said "We want aunion of our own; whatever you want, a raise or better wages, wewill vote and get us a president and then our president will askMr. Feld." Joachim testified that he told the employees "that as faras I understood there was an independent union being formed amongthe workers iii the plant and as far as I knew they could be rec-ognized and receive just as much benefits from their own independ-ent union as they could from any union." At the conclusion of hisspeech the floorlady in his department asked him "Mr. Joachim,do you mind if I get some signatures on this pad?"He told hershe was on her dinner hour and could do as she pleased about it.She immediately solicited the signatures of the employees present.Under all the circumstances, we are satisfied that Joachim did advo-cate membership in an inside union in his speech. 250NATIONAL LABOR RELATIONS BOARDThat afternoon Tisdale visited Feld.Tisdale testified that he toldFeld that he had heard Feld was going to have a general meeting ofthe employees for the purpose of forming a company union and ifthat were true he (Tisdale) wanted an opportunity to address theemployees at the same time. Tisdale claims that Feld told him thathe "didn't want a damn thing to do with the C. I. 0." and that if hehad to have a union at all he preferred a union of his own employees,next to that an A. F. of L. union, and lastly a C. I. O. union. Tisdalefurther testified that while he was present the foremen were calledin and Feld canceled a general meeting of employees which had beenscheduled for that afternoon.Feld's testimony regarding whattranspired at this meeting with Tisdale is vague and as a consequenceis unreliable.Feld admitted that he canceled a general meeting ofemployees but did not know whether it was that clay or another daywhen Tisdale was present. In view of the fact that the June 2 meet-ing was the only meeting between Feld and Tisdale until June 9,1937, when Feld and Tisdale met at a conference attended by theBoard's Regional Director, it must have been on June 2 that Feldcanceled a general meeting of employees.Moreover, Feld did notdeny that he expressed his animosity towards the T. W. O. C. on thisoccasion,-in fact, Feld made no attempt at the hearing to concealhis hostility to organized labor in general.As Tisdale was leaving,Feld asked him for a T. W. O. C. application card and, pursuant tosuch request, Tisdale gave Feld an application card which bore thenumber G-179153.At closing time -that afternoon Fuller found a large group of em-ployees assembled in his department. Inasmuch as employees fromall three departments were present it is not at all unlikely that thiswas the general meeting which was supposed to have been canceled.Regardless of whether it was or not, Fuller took advantage of thiscircumstance to give a speech.There are marked variances in theevidence regarding what was said by Fuller on this occasion. Sev-eralwitnesses testified that Fuller told them that Feld wanted aninside union and that if they joined an outside union Feld wouldclose the plant and they would starve.On the other hand Fullertestified that he told the employees present that neither he nor therespondent cared which union they joined.However, his conduct to-ward the T. W. O. C. and his admission that he did tell the employeesthat they should be particular which union they joined because "wedidn't want strikes here and if we did have strikes we will be the onesto suffer and not Mr. Feld," leads us to believe that he did in factadvocate employee membership in the inside union.While the respondent was engaged in the activities described above,Allison and her associates continued their campaign in behalf of an DECISIONS AND ORDERS251inside union.She testified that on June 2, during the noon hour andafter work,she and her associates secured 178 signers to blank paperswhich they were circulating.Although Allison testified that the cir-culation of these papers took place during the noon hour and afterwork, the evidence is conclusive that employees were solicited notonly during the noon hour and after work but during working hours.Moreover, although the papers were blank the employees were awarethat by signing,they were considered members of an "inside union."It was these blankswhich werecirculated in the rest room at the con-clusion of Barraso's speech and by Joachim's floorlady at the conclu-sion of his speech.On the morning of June 3, 1937,Allison engaged an attorney andordered membership cards printed for the "Employees' Union ofLone Star Bag and Bagging Company." She sent with the orderfor membership cards, a blankT.W. O. C. card.Allison testifiedthat she obtained the card from a T. W. O.C. organizer on June 2,1937.However, the card, which was secured from the printer andintroduced in evidence,bears the same number as the blank cardwhich Tisdale gave Feld on June 2, 1937. As Feld did not deny thathe had given Allison the card, we find that Feld furnished Allisonwith the T. W. O. C. application card obtained from Tisdale for useas a model for the new inside union's application card.During the noon hour on June 3 the attorney whom Allison hadengaged came to the plant and at a meeting of the employees on avacant lot owned by the respondent,explained the Act to them andtheir right to organize an inside union.That same afternoon Alli-son met a Mr. Joseph in a cafe which is located near the plant.Joseph has charge of the respondent's trucks but operates as an inde-pendent contractor.She requested that he lend her $75 for organi-zation purposes.Joseph did not give her an immediate answer, butleft the cafe.A few minutes later he returned and made Allison a$75 personal,unsecured,loan.That afternoon,after work, a massmeeting of the employees was held.Temporary officers for the Em-ployees Union were elected and the attorney was given the $75 tosecure a charter for the Employees Union.On June 4 the Employees Union membership cards were receivedand Allison and her assistants put on an intensive membership cam-paign.Witness after witness testified that Allison and her assistants,including at least one of the floorladies,either visited them at theirmachines or called them into the rest rooms and told reluctant signersthat they would lose their jobs or would be deported to Mexico ifthey did not join the Employees Union. Several witnesses testifiedthat the foremen of the departments were present and made no effort 252NATIONAL LABOR RELATIONS BOARDto stop such activities; in fact there is credible testimony to the effectthat at least one of the foremen "suggested" to employees that they"seeMrs. Allison."That such activities did take place during work-ing hours cannot be doubted because Fannie Gonzales, a witness calledby the respondent, frankly testified that she gave a speech in favor ofthe Employees Union during working hours.Although she claimedthe foreman of the department was absent at the time, she admittedthe floorlady for the department was present and made no objection.Indeed, the record shows that the floorlady either cut off the poweror ordered someone else to cut it off so Gonzales could give the speech.The following day, June 5, Allison and others continued theiractivities on behalf of the Employees Union during working hours andon the respondent's time without loss of pay.During the noon houra meeting of the Employees Union members was held on the respond-ent's property and the Employees Union attorney advised them thatthe charter had been obtained.On June 7 or 8 Allison and her assistants circulated a paper whichwas headed "I hereby accept membership in the Employees Union ofthe Lone Star Bag and Bagging Company of Houston, Texas. Ireaffirm my membership in this union * * * Of my own free willI authorize the committee of this union to act for me, as a collected(sic)bargaining agency * * *." This document was also circu-lated during working hours.On June 9 Feld read a written speech to the employees.A copyof the speech is in evidence and reads in part as follows :I know there has been a lot of agitation and trouble made fromthe outside by people who do not work with you.Now I have adate for two o'clock this evening with a government man and Iam going to see him about all this trouble. * * * Peoplemight come out here trying to get you to quit your jobs. Ofcourse, if you want to quit you can quit and if you want to workyou can work-whatever you want to do. 'k *Now, I wantto know how many of you want to go on working if you do raiseyour hand.We want to know who will go on and work with usand if you do not want to raise your hand, of course, you do nothave to.Now most of you have raised your hands but if theothers do not want to go on working they can quit, of course.If they want to keep on working they can. It looks to me likethe thing to do is keep on working and make your money (yourdinero) but if you quit and goon strike you do not make anymoney-nobody makes any when you do that.We do not wantto close our factory down but if you don't want to work we can'tmake you. * * * DECISIONS AND ORDERS253There is no evidence that either the T. W. O. C. organizers orthe respondent's employees were contemplating or preparing for astrike as Feld sought to indicate in his speech. _During the afternoon of June 9 the Board's Regional Director,Tisdale, Feld, and the respective attorneys for the Employees Union,the respondent, and the T. W. O. C. held a conference regarding thecharges of unfair labor practices which the T. W. O. C. had filedagainst the respondent.Tisdale took advantage of the occasion and,claiming that the T. W. O. C. represented a majority of the produc-tion employees, demanded collective bargaining rights.Feld ques-tioned- Tisdale's claims and demanded proof.Tisdale permitted thesigned T. W. O. C. application cards which he had with him to becounted by a committee including the respondent's vice president, butas he only had 114 cards available he was unable to prove a majority.He claimed that he had additional cards at the T. W. O. C. head-quarters in Atlanta, Georgia.The attorney for the Employees Unionthereupon submitted the membership list of the Employees Union,which contained 203 signatures, and demanded bargaining rights forthe Employees Union.The conference was adjourned to the follow-ing day.The following day Feld asked the Regional Director if theAct did not require the respondent to deal with the union representingamajority of his employees.The Regional Director assured himthat the Act imposed that requirement providing the union had notbeen chosen because of unfair labor practices on the part of therespondent.Feld denied that the respondent was guilty of any un-fair labor practices and requested the Regional Director to hold animmediate election to determine the bargaining representative.Asharp controversy arose at the hearing as to whether the attorney forthe T. W. O. C. refused to consent to an election or whether hemerely requested time to consult with Tisdale, who was not present.In any event the T. W. O. C. did not consent to an election.On June 12 the attorney for the Employees Union wrote Feld aletter demanding bargaining rights for the Employees Union.Feldpromptly acceded to the request and on June 17, 1937, entered intoa contract with the Employees Union recognizing it as the sole bar-gaining agent for the respondent's employees.About 2 weeks laterthe respondent entered into a supplemental agreement with the Em-ployeesUnion which provided that the respondent would "deductfrom the pay of each employee now a member of the Employees'Union, the monthly dues of each of said members * * * and topay same to the President and Treasurer of said Employees'Union. * * *" 254NATIONAL LABOR RELATIONS BOARDIt is plain from the foregoing that the respondent waged an ag-gressive and effective campaign to defeat its employees' free choiceof representatives for collective bargaining.In the absence of amilitant outside union Feld's direction to his foremen "to keep thisplace clean of union activity of any kind" was adequate to end em-ployee organization activities in February or March 1937.How-ever,with the advent of the T. W. O. C., even the respondent'sexpressed hostility to labor organizations coupled with the dischargeof Florez, the most active proponent of an outside employee union,was not sufficient to deter the employees from organizing.To meetthe new employee militancy, the respondent not only maintained itsoutspoken opposition to the T. W. 0. C. but also created and fos-tered the Employees Union.The respondent's active participationin the formation of the Employees Union is established by the factthat Allison used as a model for the Employees Union's applicationcards, the particular T.W. 0. C. card, which Feld had obtainedfrom Tisdale on the previous day. The close relationship betweenthe respondent and Joseph, who provided the necessary funds tolaunch the Employees Union, and the circumstances under whichthe loan was made, raise serious doubts concerning the absence ofdirect financial assistance from the respondent, but since the recordis not clear on the exact nature of the relationship between Josephand the respondent and since no.direct agency was shown we willmake no specific finding in-that respect.The respondent made it perfectly clear to the employees that itdesired an inside organization by the statements and activities ofFeld, Fuller, Joachim, Barraso, and the floorladies.Moreover, therespondent failed to take any steps to prevent Allison and her as-sistants from engaging in Employees Union activities on the re-spondent's property and on the respondent's time while the twomost active workers in behalf of the T. W. 0. C. were dischargedfor similar activities, which is hereinafter discussed.After the re-spondent's coercive pressure had propelled a number of its em-ployees into the Employees Union, the respondent readily recog-nized that organization, entered into a contract with it, and after2 weeks added a check-off arrangement to provide funds to per-petuate it.We find that the respondent has dominated and interfered withthe formation and administration of the Employees Union and hascontributed support to it and has thereby interfered with, restrained,and coerced its employees in their exercise of the rights guaranteedby Section 7 of the Act. DECISIONS AND ORDERS.255B. Discrimination in regard to tenure of employmentIntroductionThe respondent's plant is divided into three departments : thenew-bag department, the second-hand bag department, and the bag-ging department.Due to the fact that a finished product is manu-factured in each of such departments, the number of employees inany one of the departments may and usually does fluctuate withouta corresponding fluctuation in the other departments, dependingupon the supply of raw materials, the number of orders on hand,and the season of the year.Each department is under the general supervision of a foremanand when it is necessary to increase or decrease personnel within adepartment the foreman in charge of such department hires or laysoff such employees as he desires. It is not the policy of the re-spondent to transfer employees from one department to anotherwhen a lay-off in one department is necessary, even though anotherdepartment may need additional employees.Thus each departmentis operated as a separate enterprise in so far as hire and tenure ofemployment is concerned.In each of the departments there is at least one employee to whomthe foreman has delegated some of his authority. Such employees,among other duties, instruct new employees how to do the work as-signed them, supervise the work of the other employees, and deliverthe foreman's instructions to the other employees.The respondentcontends such employees are not supervisory employees.The recordclearly shows, however, that such employees have been given super-visory powers by the respondent, and as a result are considered "floor-ladies" or supervisors by the other employees.We find that suchfloorladies are supervisory employees.Margaret Florethad worked for the respondent for about 2 yearsprior to her discharge on May 21, 1937.Although Florez did notactually join the T.W. 0. C. until May 23, 1937, she had been, to-gether with Josephine Finnell, the most active worker in behalf ofthe T. W. 0. C. in the respondent's employ and for several daysprior to her discharge she had been endeavoring to persuade otheremployees to visit Tisdale.Feld knew that she was engaging in such activities and he resentedit.He testified that he saw her and several other girls, includingJosephine Finnell, soliciting membership in the plant at. hours whenthey were supposed to be working and that he issued orders that itmust be stopped.A day or two later Florez received word not toreturn to work on the following day but to wait until her foreman 256NATIONAL LABOR RELATIONS BOARDcalled her.She waited for about a week and then called Fuller, herforeman, and asked him if he had any work for her. Fuller told herthat he had none.Florez testified that she then asked Fuller if thereason no work was available for her was because she had joined theT.W. O. C. and that he replied "Yes." Fuller denied that he toldFloret that she had been discharged because of her union affiliationand activities although he admitted that he told her that he had nowork for her. In the light of his conduct and attitude toward theT.W. O. C. as revealed by the record, we cannot credit his denial.Florez did not deny that she solicited membership during workinghours but the respondent's subsequent toleration of similar EmployeesUnion activities clearly indicates that it condoned such conduct.if en-gaged in on behalf of an organization which it approved.Feld testified that Florez was laid off because a reduction in pro-duction forces was necessary.However, the record shows that thefollowing week there was an increase in the number of employeesin the department in which Floret worked. On the other handFuller testified that he discharged Floret because she was lazy andspent too much time in the rest rooms. Inasmuch as Florez hadworked for the respondent for approximately 2 years without beingreprimanded for laziness or for spending too much time in the restrooms we think it improbable that the respondent would have dis-regarded its usual practice and discharged Floret without a previouswarning.In view of the respondent's militant hostility toward an outsideunion and the inconsistency in the reasons advanced by the respond-ent,we are satisfied that Florez was discharged because of her ac-tivities in behalf of the T. W. O. C.We find that the respondentdiscriminated in regard to the tenure of employment of MargaretFlorez to discourage membership in the T. W. O. C.Josephine Finnellhad worked for the respondent about 6 years.She, like Margaret Florez, had been active in persuading employeesto visit Tisdale.A short time after Feld saw her engaging in suchactivities her foreman, Fuller, advised Finnell and her mother, whoalso worked for the respondent, that Josephine "had too much unionin the head" and that as a consequence her production was decreas-ing.A few days later she was again warned but she continued heractivities in behalf of the T.W. O. C. On June 2 she joined theT.W. O. C. in the presence of her foreman.That afternoon LucilleAllison solicited her to sign a paper in favor of the "inside union."Although Finnell at first refused to sign the paper she did sign itlater in the afternoon.However, her foreman did not know thatshe had signed the inside union paper.On the morning of June,3,1937, she was discharged, ostensibly because of her "inefficiency."The respondent in an attempt to justify the discharge of Finnell DECISIONS AND ORDERS257introduced her Social Security cards from January 1 to June 3,1937, to prove that her production decreased during the last 2 weeksshe worked. - The cards show that Finnell received $3.78 for 3 days'work for the week ending February 17, 1937, and that she receivedan identical amount for 3 days' work for the week ending May 26,1937.The cards also show that she received only $6.37 for 6 days'work for the week ending June 2, 1937, which was about $1.50 lessper week than she had been earning for 6 days' work in April 1937.However, this decrease in earnings may be accounted for by the factthat the piece-work rate for her type of piece work had been reducedfrom 20 cents to 15 cents per bale.Furthermore, the last week sheworked she was transferred from piece work to day work at $1.00per day for 2 or 3 of the days of that week. The cards, therefore,do not prove that Finnell's production decreased during the last 2weeks that she worked.Moreover, the record clearly shows thatAllison and her assistants did little else than engage in union activi-ties in behalf of the Employees Union from June 2 to June 8, 1937.As a consequence, their production must have suffered severely.Yetnone of them was discharged.It is apparent that the real reason Finnell was discharged was be-cause she had been active in behalf of the T. W. O. C.We find that to discourage membership in the T. W. O. 'C. therespondent discriminated in regard to the tenure of employment ofJosephine Finnell.Lay-offsOn June 9 and on June 16, 1937, the respondent reduced its pro-duction force in the bagging and second-hand departments respec-tively, and approximately 56 employees were temporarily laid off.The respondent maintains that the reduction was for business reasonsand that in selecting the particular employees to be laid off the rela-tive efficiency of the employee was the only factor considered.How-ever, on June 9, 1937, Lucy Salas and Santos Guarardo, two em-ployees, heard Barraso tell his floorlady, Rosa Giacona, to lay offthe outside union members first.Barraso denied that he had madesuch a statement but in view of the fact that at the time the em-ployees were laid off it is undenied that Rosa told some of them thatBarraso had said that all "who belonged to the outside union wouldbe laid off," we are satisfied that Barraso did make the statement tohis floorlady.Furthermore, the record clearly shows that a number of theT.W. O. C. members who were among those laid off on June 9 andJune 16, 1937, had been considered, prior to the time that theyjoined the T. W. O. C., among the most efficient employees in their 258NATIONAL LABOR RELATIONS BOARDrespective departments.This is evidenced by the fact that theyhad worked through one or more previous lay-offs in their depart-ments in which the number of employees in such department did notexceed the number at the conclusion of these lay-offs.Lucy Salas, Josefa Rodriquez, Rosie Gomez, Lupe Rubio, DoraFlores, Concepcion Rodriquez, Celia Salas, Annie Cordenas, MecallaGonzales, Florence Guerrero, and Esper Coronado are the T. W. O. C.members who had worked through such previous lay-offs.Each hadrevealed her membership in the T. W. O. C. to her foreman, or floor-lady, or had joined the T. W. O. C. in front of the plant in full viewof Foreman Fuller.1We are satisfied that those employees were selected to be laid offbecause they had joined the T. W. O. C. and we, therefore, find thatthe respondent has discriminated in regard to the tenure of employ-ment of each of such employees because they had joined theT.W. 0. C.Approximately 30 other T. W. O. C. members were laid off onJune 9 and June 16. Although there is a prima facie showing thatthe occasion for these extensive lay-offs was used in part as a vehiclefor discrimination against T.W. O. C. members, we are of theopinion, after examining the evidence, that these employees wouldhave been and were laid off regardless of whether or not they hadjoined the T. W. O. C. and we, therefore, find that they were not laidoff because of their union membership.The complaint, as amended, alleged that certain other named em-ployees,who the record shows were discharged or laid off anddenied reinstatement on dates other than June 9 and June 16, 1937,were discriminatorily laid off, discharged, or denied reinstatementbecause of, their T.W. O. C. affiliations and activities.We shallproceed to a consideration of those individual cases.Lucy Williamshad worked for the respondent for about 13 years.She had been absent because of illness from June 1 to June 16, 1937.On June 16 she returned to the plant and asked her foreman, Fuller,if she could go to work.He told her -that she could if she was the"right one."She then went to the timekeeper's office where Alli-son, the timekeeper, and Lesser, vice president of the respondent,were present.Allison immediately attempted to persuade her tojoin the Employees Union.Williams had joined the T. W. O. C.on June 3 and consequently she refused to join the EmployeesUnion.Allison demanded that Lesser make her sign the applicationcard.Lesser refused, saying that Williams had been working forthe respondent longer than he had, but added that he was surprisedto find that she had joined the T. W. O. C. and that she "ought toknow better."She was not given a time card and she went home. DECISIONS AND ORDERS259About a month later she returned to the plant and again talked toFuller.She again asked him if she could go back to work and hesaid "maybe."Allison was standing nearby and took her to thetimekeeper's office where Williams signed the Employees Union cardand was immediately reinstated.The respondent contends Williams could have gone to work atany time and that it did not refuse to allow her to resume herposition.The statement of her foreman that she could work if she was the"right one," Allison's efforts to force her to sign an Employees Unionapplication card in the presence and with the apparent approval of ahigh official of the respondent as soon as she arrived at the time-keeper's office, and Lesser's comment that she ought to have knownbetter than to sign a T. W. O. C. card, indicated to Williams thatshe had to join the'Employees Union or go home. That she wascorrect in such assumption appears clear because neither her fore-man nor Lesser told her that she could go to work without joiningthe Employees Union and allowed her to leave the plant withoutprotest.Furthermore, the fact that she was immediately reinstatedafter she signed the Employees Union card indicates clearly thatthe respondent was imposing upon this employee membership in theEmployees Union as a condition of employment.We find that the respondent refused to allow Lucy Williams toresume her position because she refused to resign her membership inthe T. W. O. C. and join the Employees Union and did, thereby, dis-criminate in regard to the hire and tenure of her employment todiscourage membership in the T. W. O. C. and encourage member-ship in the Employees Union.Antonio De Leonhad worked in all three departments a total ofabout 8 years.She was one of the group who had sought the aidof the officers of the Oil Workers Local to organize the respondent'semployees.She had joined the T. W. O. C. on June 2, 1937, and hadrefused to join the Employees Union despite threats by Allison thatshe would lose her job if she did not. On July 22, 1937, Fullerdischarged her.The respondent contends that she was discharged because shewas inefficient in that she would not keep her machine oiled andconsequently had on several occasions burned the bearings out ofher machine.Fuller testified that the day he discharged her she"burnt" another machine and he discharged her for such cause.De Leon denied that she had "burned" her machine and claimedthat immediately after she left the machine it was assigned to anotheremployee who began to use it.As it would have taken at least 5minutes to replace the burned machine with a new one, it is evident11 7 2 1 3-39-vol. 8-18 260NATIONAL LABOR RELATIONS BOARDthat the testimony of Fuller and De Leon is in irreconcilable con-flict.The Trial Examiner,who had an opportunity to observe bothwitnesses,stated in his Intermediate Report that he was impressedwith De Leon's veracity and he adopted her testimony as to whathappened on this occasion.We accept the Trial Examiner's finding.Furthermore,considering that the respondent had kept De Leon inits employ for 8 years regardless of any propensity'she may havehad to "burn"machines andthatT.W. O. C. members were beingdiscriminatorily discharged and laid off,we believe this employeewas discharged because she refused to resign from the T.W. O. C.and join the Employees Union,and we so find.Joe Martinezhad worked irregularly for the respondent for about8 months.For a major part of that time he worked in Joachim'sdepartment.However, it appears that in March or April Joachimlaid him off and about a month later Fuller hired him.He joinedthe T. W. O. C. onJune 2, 1937.About June 18, 1937,Martinezsigned an Employees Union application card.However, he did notdrop his T.W. O. C. affiliation and attended a T. W. O.C. meetingon June 20,1937.On June 22 one of the Employees Union or-ganizers asked him to return the Employees Union card and told himshe would "fix everything up so(he)wouldn't get a job in anyother factory."That evening Fuller laid him off.Fuller testified that Martinez and two other employees who workedwith him on a machine were laid off because of lack of material.Fuller further testified that Martinez was not attentive to his workand that, although he had warned him several times, he would notstay on his machine.Martinez did not deny that he had been warnedof his delinquencies and admitted that the other employees who werelaid off at the same time were members of the Employees Union.As it appears that the machine that Martinez was working on wasdiscontinued and that the other employees laid off with MartinezwereEmployees Union members,we find that Martinez's services werenot terminated because of his union affiliations or activities.The com-plaint will therefore be dismissed in so far as it alleges he was dis-criminatorily discharged.Otila De Leonhad worked for the respondent irregularly since1933.Her services were terminated on May 9, 1937.The record isdevoid of any evidence that she had engaged in any concerted activi-tieswith other employees prior to her discharge and as she did notjoin the T. W. O. C. until June 16, 1937,it is apparent that thisemployee could not have been discharged because of her union affilia-tions or activities.Esther Navarrowas employed by the respondent the last week inApril1937 and was laid off about May 25, 1937.She did not join DECISIONS AND ORDERS261the T. W. 0. C. until June 8, 1937. She admitted that she had notattended a T. W. 0. C. meeting or been active in the T. W. 0. C.until after she joined the organization 2 weeks subsequent to herdischarge.Under such circumstances, we find that this employee wasnot discriminatorily laid off.-Isabella Boinezhad worked for Fuller in the new-bag departmentfor a short time in February 1937.About May 12 Joachim engagedher to work in his department.Her testimony is vague but it appearsthat she was discharged again about June 2, 1937, the date she joinedthe T. W. 0. C., which she claimed she did secretly.The record shows that when Joachim engaged her she was put onday work for the first 2 weeks at $1 per day in accordance with therespondent's usual custom.The, third week she was put on piecework and only earned $1.49 for the week. The respondent claims thatshe was inefficient and that she was discharged for such cause.Herweekly earning of $1.49 would indicate she was not a productiveworker and it is our opinion that she was laid off for that reason.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Employees Union andcontributed support to it. In order to remedy this unlawful conductwe shall order the respondent to cease and desist from such conductand to withdraw all recognition from the Employees Union as rep-resentative of any of its employees for the purposes of dealing withthe respondent concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment.Furthermore, the record discloses-that the respondent entered intothe supplemental contract providing for the check-off of dues fromthe wages of Employees Union members on the basis of authoriza-tions secured from employees under the same coercive circumstancesas their membership in the organization. It is our duty to restorethe status quo existing prior to the respondent's unfair labor practicesand we will, therefore, order that the respondent reimburse its em- 262NATIONAL LABOR RELATIONS BOARDployees for amounts deducted from their wages as dues for theEmployees Union .2We have also found that the respondent has discriminated in re-gard to the tenure of employment of Margaret Florez, JosephineFinnell; Lucy Salas, Josefa Rodriquez, Rosie Gomez, Lupe Rubio,Dora Flores, Concepcion Rodriquez, Lucy Williams, Celia Salas,Annie Cordenas, Mecalla Gonzales, Florence Guerrero, Esper Coro-nado, and Antonio De Leon thereby discouraging membership in theT.W. O. C.It appears that the respondent reinstated Esper Coronado on July3, 1937, and Lucy Williams on July 26, 1937, after they had joinedthe Employees Union.However, Esper Coronado was illegally de-prived of employment from June 16, 1937, to July 3, 1937, and LucyWilliams from June 16, 1937, to July 26, 1937. The respondent mustmake Lucy Williams and Esper Coronado whole for any loss of paythey suffered by reason of the respondent's unlawful conduct by pay-ment to each of them, respectively, a sum of money equal to theamount which each would normally have earned during the periodeach was illegally deprived of employment less any amount eachmay have earned during such period.The respondent contends, in its exceptions to the IntermediateReport, that it has reinstated 8 of the 13 other employees we havefound were discriminatorily discharged or laid off. It appears thatduring the months of September and October 1937 such employeeswere given temporary employment.As they were only given tem-porary employment the respondent did not give them full reinstate-ment.We shall, therefore, order the respondent to offer immediatelyto Josephine Finnell, Margaret Florez, Lucy Salas, Josefa Rodri-quez, Rosie Gomez, Lupe Rubio, Dora Flores, Concepcion Rodriquez,Celia Salas, Annie Cordenas, Mecalla Gonzales, Florence Guerrero,and Antonio De Leon full reinstatement to their former positionswith back pay from the date they were illegally discharged or laidoff to the date reinstatement is offered, less any amount each of themmay have earned, respectively, during such time.Practically all of the above-named employees were paid on a piece-work basis.The amount of back pay to be paid such employees shall,therefore, be computed at the rate each earned for the 2-week periodimmediately prior to June 2, 1937, subject to any modification inthe pay rate which has been instituted since June 2, 1937.It was urged by the respondent that in the computation of anyback pay awarded, unemployment benefit payments from the T. W.O. C. should be deducted.Unemployment benefit payments which2 SeeMatter of The Heller Brothers Company of NewcomerstownandInternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers, 7 N. L.R. B. 646. DECISIONS AND ORDERS263some of such employees have received from the T. W. 0. C. are in nosense earnings and are not to be deducted in computing the amount ofback pay to be paid such employees.-,VI.QUESTION CONCERNING REPRESENTATIONThe T. W. 0. C. claims that it has been designated as the bargain-ing representative by a majority of the respondent's employees in anappropriate unit.The respondent denies that the T. W. 0. C. hasbeen designated as the bargaining agency of a majority of the em-ployees in such unit.We find that a question concerning representation of employees ofthe respondent has arisen.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VIII.APPROPRIATE UNITAll parties to the hearing stipulated that an appropriate unit forbargaining purposes is all the respondent's employees, except clerks,office help, foremen and supervisors, salesmen, and truck drivers.Since all parties are in agreement as to the classes of employees con-stituting an appropriate unit, and since the record supports theirconclusion that such a unit is appropriate, we see no reason forfinding otherwise.We find that all employees of the respondent, exclusive of clerks,office help, foremen and supervisors, salesmen, and truck drivers,constitute a unit appropriate for the purposes of collective bargain-ing and will insure to employees the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.IX. DETERMINATION OF REPRESENTATIVESIt appears that on June 2, 1937, there were 241 and on August 27,1937, there were 248 employees in the appropriate unit.8 SeeMatter of Vegetable Oil Products Company,Inc., a corporationandSoap and Ed4bleOilWorkersUnion,Local No. 18409, 1N. L. R.B. 989 and 5 N. L. R B. 52. 264NATIONAL LABOR RELATIONS BOARDThe T. W. O. C. introduced in evidence a list of names copied fromits application cards.At the hearing, the list and cards were checkedwith the respondent's records by one of its representatives.It appearsthat no more than 114 of the employees in the unit we have foundappropriate had joined the T. W. O. C. by June 9, 1937, the datethe respondent discriminatorily laid off a large number of T. W. O. C.members.Subsequent to June 9, 1937, approximately 22 additional employeesjoined the T. W. O. C. but its gains in membership were more thanoffset by its losses as several T. W. O. C. members voluntarily leftthe respondent's employ ; others were laid off in the bagging andsecond-hand bag departments; and several nonunion employees werehired in the new-bag department.Thus by August 27, 1937, theT.W. O. C. represented only 73 of the 248 employees then working.Including the 13 T. W. O. C. members who we have found were dis-criminatorily discharged or laid off and who had not been reinstatedprior to August 27, the T. W. O. C. represented only 86 of the respond-ent's employees on that date.Although Tisdale claimed that employees other than those set forthon the T. W. O. C. list had signed its application cards, the evidenceintroduced was insufficient to prove his claims.As we cannot determine that the T. W. O. C. represented a major-ity of the employees in the appropriate unit at any definite date, weshall, in accordance with our usual custom, order that an electionbe held among the employees in the above-described unit to determinethe question of representation which has arisen.Since we shall orderthe respondent to disestablish the Employees Union as a collectivebargaining agency we shall make no provision for designation of theEmployees Union on the ballot.Upon the basis of the foregoing findings of fact and upon theentire record in the proceedings, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee and Employees' Unionof Lone Star Bag and Bagging Company are labor -organizationswithin the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the Employees' Union ofLone Star Bag and Bagging Company and by contributing supportthereto, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to hire and tenure of employmentof Lucy Salas, Josefa Rodriquez, Rosie Gomez, Lupe Rubio, DoraFlores,Concepcion Rodriquez, LucyWilliams, Celia Salas, Annie DECISIONS AND ORDERS265Cordenas,Mecalla Gonzales, Florence Guerrero, Antonio De Leon,Esper Coronado, Josephine Finnell, andMargaret Florez, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discriminated in the hire and tenure ofemployment of any of the employees named in the complaint, asamended, except those named in subsection 3 hereof.7.All employees of the respondent, exclusive of clerks, office help,foremen and supervisors, salesmen, and truck drivers, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.8.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe respondent, Lone Star Bag and Bagging Company, Houston,Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in TextileWorkers OrganizingCommittee or any other labor organization of its employees, by dis-charging, laying off, refusing to reinstate, or otherwise discriminatingagainst its employees in regard to hire and tenure of- employment orany term or condition of employment because of membership in oractivity in behalf of the Textile Workers Organizing Committee orany other labor organization;(b)Dominating or interfering with the administration of theEmployees' Union of Lone Star Bag and Bagging Company, orwith the formation and administration of any other labor organiza-tion of its employees, and from contributing support to the Em-ployees' Union of the Lone Star Bag and Bagging Company, or toany other labor organization of its employees; 266NATIONAL LABOR RELATIONS BOARD(c)Recognizing the Employees' Union of Lone Star Bag andBagging Company as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, hours of employment, or other condi-tions of employment;(d)Giving effect to any contracts it may have with the Employees'Union of Lone Star Bag and Bagging Company concerning griev-ances, labor disputes, rates of pay, hours of employment, the reten-tion of union dues from the earnings of members of the EmployeesUnion, or other conditions of employment ;(e) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purposes of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of the Act;and2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Lucy, Salas, Josefa Rodriquez, Rosie Gomez, Lupe Ru-bio, Dora Flores, Concepcion Rodriquez, Celia Salas, Annie Cordenas,Mecalla Gonzales, Florence Guerrero, Margaret Florez, JosephineFinnell and Antonio De Leon immediate and full reinstatement totheir former positions without prejudice to their seniority or otherrights and privileges ;(b)Make whole Lucy Salas, Josefa Rodriquez, Rosie Gomez,Lupe Rubio, Dora Flores, Concepcion Rodriquez, Celia Salas, AnnieCordenas,Mecalla Gonzales, Florence Guerrero, Margaret Florez,Josephine Finnell and Antonio De Leon for any loss of earnings theymay have suffered by reason of the respondent's discrimination in re-gard to hire and tenure of employment, by payment to each of them,respectively, a sum of money, computed as provided in the sectionentitled "Remedy," equal to that which each of them would normallyhave earned during the period from the date of such discriminationto the date of the offer of reinstatement, less any amount which eachearned during such period;-(c)Make whole Esper Coronado for any loss of earnings she suf-fered by reason of being laid off by payment to her of a sum ofmoney equal to that which she would normally have earned from thedate she was laid off to July 3, 1937, the date she was reinstated,less the amount earned by her during such period;(d)Make whole Lucy Williams for any loss of earnings she sufferedby reason of the respondent's discrimination in regard to hire andtenure of employment by payment to her of a sum of money equal DECISIONS AND ORDERS267to that which she would normally have earned from June 16, 1937,the date the respondent refused to allow her to resume her position,to July 26, 1937, the date she was reinstated, less the amount earnedby her during such period;(e)Withdraw all recognition from the Employees' Union of LoneStar Bag and Bagging Company as a representative of any of therespondent's employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, rates of pay, hours of em-ployment, or conditions of work; and completely disestablish saidlabor organization as such representative;(f)Reimburse the employees who were members of the Employees'Union of Lone Star Bag and Bagging Company for the dues it hasdeducted from their wages on behalf of Employees' Union of LoneStar Bag and Bagging Company;(g) Immediately post notices in conspicuous places throughoutits plant and maintain such notices for a period of thirty (30) con-secutive days, stating (1) that the respondent will cease and desistas aforesaid, and (2) that the respondent withdraws all recognitionfrom the Employees' Union of Lone Star Bag and Bagging Companyas a representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, rates ofpay, hours of employment; and conditions of employment, and com-pletely disestablishes it as such representative;(h)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.It is further ordered that the complaint, as amended, be and here-by is dismissed in so far as it alleges the respondent, by the lay-offor discharge of any other persons than those named in paragraph3 of the Conclusions of Law hereof, has violated Section 8 (1) and(3) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as a part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Lone Star Bag and Bagging Company, Houston, Texas, anelection by secret ballot shall be conducted at such time as the Boardmay hereinafter direct, under the direction and supervision of the 268NATIONAL LABOR RELATIONS BOARDRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all the em-ployees of the respondent who were employed by the respondentwithin a period to be determined by the Board in the future, ex-clusive of clerks, office help, foremen and supervisors, salesmen, truckdrivers, and those who have since voluntarily quit or been dischargedfor cause, to determine whether or not they desire to be representedby Textile Workers Organizing Committee for the purposes of col-lective bargaining.